Citation Nr: 0915807	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-35 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a compensable rating for right foot 
posterior spurring, calcaneus. 

3.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to 
September 1966. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to a compensable rating for a right 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire time on appeal, the Veteran's left ear 
hearing loss was manifested by no more than Level I.

2.  A left eye disorder was not demonstrated during service, 
or for decades thereafter; a left eye disorder is unrelated 
to active service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2008).

2.  Residuals of a left eye injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Increased Rating- Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his left ear 
hearing loss. As such, the claim requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel (db) loss based on the 
pure tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 db or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 db or less at 1,000 Hz, and 70 db or more at 2,000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

The Veteran underwent a VA audiological examination in 
November 2003. This examination revealed the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT

15
35
45
45

On the basis of the findings shown above, the Veteran's 
puretone average for the left ear was 35 db.  Speech 
recognition was 96 percent.  

Applying the findings of the November 2003 VA examination to 
the rating criteria for hearing impairment, the Board finds 
that the criteria for a compensable evaluation for left ear 
hearing loss have not been met.  Considering that the 
Veteran's left ear manifests an average puretone threshold of 
35 db, with a 96 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss 
to be Level I impairment.  

Since his right ear is not service-connected, a Roman numeral 
I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).  
Applying these results to Table VII, a noncompensable 
evaluation is assigned. 

The Board notes that the Veteran underwent a subsequent VA 
audiological examination in December 2007.  Although pure 
tone thresholds were obtained, the audiologist determined 
that the Veteran's responses were not consistent and should 
not be used for rating purposes. As such, the results of this 
audiological examination cannot be used in the analysis of 
the claim.  Further, as the left ear does not exhibit an 
exceptional pattern of hearing impairment, provisions of 
38 C.F.R. §§ 4.86(a) or 4.86(b) are not for application.

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  For example, any impact of the 
hearing loss on the Veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently-assigned for his left ear 
hearing loss accurately reflects his disability picture as 
contemplated under the VA rating criteria throughout the 
rating period on appeal. 

In sum, there is no support for a compensable evaluation for 
left ear hearing loss for any portion of the rating period on 
appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
However, the weight of evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

In fact, in a February 2008 statement in support of his 
claim, the Veteran attributed quitting his job as a truck 
driver to his nonservice-connected left foot disorder.  
Further, all his medical care has been on an outpatient 
basis.  Hence, referral for consideration of an extra-
schedular evaluation is not warranted at this time.

Service Connection- Left Eye

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for 
residuals of a left eye injury following a welding accident 
on or about 1964.  Specifically, he contends that he received 
a severe welding burn to his left eye, which was treated with 
an eye patch. He claims that sight in his left eye has never 
returned to normal since this accident. 

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to an eye injury caused 
by a welding accident. The Board does acknowledge that the 
Veteran's eyes were evaluated in December 1965 after he 
complained of blurriness in his left eye.  No references were 
made at that time to a welding accident. Upon evaluation, his 
left eye was diagnosed with mixed astigmatism. 

At his September 2006 separation examination, his eye 
evaluation was normal.  Although it was noted that he had 
difficulty with left eye distant vision (20/30), refractive 
errors of the eye are not disabilities for VA compensation 
under 38 C.F.R. § 3.304(c).   Based on the foregoing, none of 
the available service records demonstrate that a chronic eye 
disorder was incurred in active service.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current left eye disorder is causally related to 
active service for the reasons discussed below.

First, the post-service evidence does not reflect complaints 
or treatment for his left eye until November 2003, the date 
of the VA examination, over thirty-five years following the 
Veteran's separation from service.  At that time, he was 
diagnosed with refractive error, presbyopia, cataracts (not 
visually significant), and suspected glaucoma. The Board 
emphasizes the multi-year gap, between discharge from active 
duty service (1966) and initial pathology of an eye disorder 
in 2003 (a 37-year gap). 

As noted above, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
service, can be considered as evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, the Board has considered the Veteran's statements, and 
a statement from his friend, indicating that his eye disorder 
began while he was in active duty.  In this regard, the Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has maintained that following an in-service 
welding accident, the vision in his left eye was damaged.  In 
support of his claim, he submitted a statement from a fellow 
service member in June 2008.  The friend described how he was 
in welding school with the Veteran and the Veteran sustained 
a flash (arc) burn to his eye in the summer of 1964.  He 
further indicated that the Veteran received treatment for 
this injury and wore a patch over one eye during the recovery 
process. The Veteran's friend did not specify which eye the 
Veteran injured at that time. 

The Board has weighed the statements of the Veteran and his 
friend, against the absence of documented complaints or 
treatment for decades following active duty discharge and 
finds that their more current recollections as to symptoms 
experienced in the distance past, made in connection with a 
claim for benefits as less probative.  Therefore, continuity 
has not here been established, either through the competent 
evidence or through their statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that the Veteran's currently-diagnosed eye 
disorder is causally related to active service.  
Specifically, no medical professional has established a 
relationship between the Veteran's disorder and active duty.  

In sum, the Board acknowledges that the Veteran has current 
eye disorder; however, given the lack of a chronic eye 
disorder noted in service, the absence of identified 
symptomatology for several decades after discharge, and the 
competent evidence against the claim, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence is against the claim, 
the Board is unable to grant the benefit sought. 

With respect to all the Veteran's claims (increased rating 
and service connection), the Board has also considered the 
statements of the Veteran and his friend.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms and 
his friend is competent to observe that the Veteran injured 
his eye and wore a patch because this requires only personal 
knowledge as it comes to them through their senses.  Layno, 6 
Vet. App. at 470.  However, hearing loss and the potential 
chronic manifestations of an eye injury are not the type of 
disorders that lay persons can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

As to the increased rating claim, the Board acknowledges the 
Veteran's belief that his symptoms are of such severity as to 
warrant a higher rating for his left ear hearing disability; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.

As to the service connection claim, the competent evidence 
has been provided by the medical personnel who have examined 
and/or treated the Veteran during the current appeal and by 
service records obtained and associated with the claims file. 
The Board attaches greater probative weight to the clinical 
findings than to his or his friend's statements. See 
Cartright, 2 Vet. App. at 25.  In sum, after a careful review 
of the evidence of record, the Board finds that the benefit 
of the doubt rule is not applicable and the appeals are 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's increased rating claim, he is 
challenging the initial evaluation following the grant of 
service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding the Veteran's service connection claim, the duty to 
notify was satisfied by way of a letter sent to the Veteran 
in August 2003 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the increased rating claim, the RO associated the 
Veteran's VA treatment records, and he was afforded VA 
examinations in November 2003 and December 2007.

With respect to the claim for service connection, in 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records.  
Next, a VA examination pertinent to the service connection 
claim was obtained in November 2003.  

Although a nexus opinion was not obtained, given the absence 
of in-service evidence of a chronic eye disorder, separate 
from refractive error issues, and no competent evidence of a 
nexus between service and the Veteran's claim, a remand for a 
VA examination would unduly delay resolution.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A compensable evaluation for left ear hearing loss is denied.

Service connection for residuals of a left eye injury is 
denied.


REMAND

With respect to the remaining claim, the Board finds that a 
remand is warranted.  Specifically, the Veteran initially 
underwent a VA examination in November 2003 for his right 
foot.  He underwent another VA examination in December 2007; 
however, the VA examiner inexplicably only evaluated the left 
foot, not the right foot.  In a June 2008 statement in 
support of his claim, he indicated that his right foot had 
gotten worse since his initial examination. 

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, he should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Furthermore, the Board notes that the Veteran submitted a 
December 2007 private treatment note which diagnosed 
degenerative changes of the talonavicular joint and the 
navicular first cuneiform joint.  Specific references linking 
these diagnoses to the "right" or "left" foot were not 
made.  As such, clarification should be obtained from the 
private physician to determine which foot was treated.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate 
release, offer the Veteran's December 
2007 private treating physician from the 
Alabama Orthopedic Clinic, P.C. an 
opportunity to provide clarification 
regarding which foot was treated. 

2.  Whether additional information is 
received or not, schedule the Veteran for 
an examination to determine the current 
severity of his service-connected right 
foot. The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


